Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 1 of 11 PageID: 1



Thomas J. Seery, Esquire
Attorney I.D. No. 128552015
Goldberg Segalla, LLP
1700 Market Street, Suite 1418
Philadelphia, PA 19103
(267) 519-6800 (PH)
(267) 519-6801 (FAX)
tseery@goldbergsegalla.com
Attorney for Plaintiff
Greenwich Insurance Company

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                NEWARK VICINAGE

______________________________________________________________________________
                                         :
 GREENWICH INSURANCE COMPANY,            :
                                         :
             Plaintiff,                  : Civil Action No.:
                                         :
         v.                              :
                                         :
 BLUELAND TITLE AGENCY, INC.             :
                                         :
             Defendant.                  :
                                         :

                     COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiff Greenwich Insurance Company by and through its attorneys, Goldberg Segalla

LLP, hereby brings this Complaint for Declaratory Judgment against Defendant Blueland Title

Agency, Inc.

                                       THE PARTIES

         1.     Plaintiff Greenwich Insurance Company (“Greenwich”) is incorporated in

Delaware and has its principal place of business at 70 Seaview Avenue, Stamford, Connecticut

06902.




23042896.v4
Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 2 of 11 PageID: 2



         2.       Defendant Blueland Title Agency, Inc. (“Blueland”) is incorporated in New Jersey

and has its principal place of business at 460 Bergen Boulevard, Palisades Park, New Jersey,

07650.

                                   JURISDICTION AND VENUE

         3.       This Court has personal jurisdiction over the defendant because it either resides in

New Jersey or engaged in activities in New Jersey that give rise to this action.

         4.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 by reason of the diversity of citizenship between the parties and the amount in controversy

exceeding $75,000, exclusive of interest and costs.

         5.       Venue is proper in the United States District Court for the District of New Jersey

pursuant to 28 U.S.C. § 1391(b) because the defendant resides in New Jersey and the events giving

rise to this insurance coverage dispute occurred in New Jersey.

                                    THE MATTER IN DISPUTE

         6.       In this insurance coverage dispute, Greenwich seeks a declaratory judgment that it

has no obligation under an insurance policy issued by Greenwich to Blueland to defend or

indemnify Blueland in connection with an underlying lawsuit against Blueland arising out of a

fraudulent wire transfer in which funds were converted, stolen and misappropriated from their

rightful owner.

         7.       In the alternative, Greenwich seeks a declaratory judgment that any obligation it

has to defend and indemnify Blueland in the underlying lawsuit is capped at $100,000.

                                            THE POLICY

         8.       Greenwich issued a Title Agent Professional Liability – Errors and Omissions

Insurance Policy to Blueland bearing policy number TAG0151476, with a policy period of January



                                                   2
Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 3 of 11 PageID: 3



13, 2019 to January 13, 2020 (the “Policy”). A true and correct copy of the Policy is attached as

hereto Exhibit A.

           9.       The Policy states as follows:

           B.       WHAT IS COVERED

           Subject to all terms and conditions of this policy, the Company1 will pay on the
           Insured’s behalf damages and defense expenses arising out of a claim first made
           against the Insured during the policy period, and reported to the Company in
           writing during the policy period, by reason of an actual or alleged negligent act or
           omission or personal injury, in the performance of professional services that are
           alleged to have occurred on or after the retroactive date of this policy.

(Exhibit A.)

           10.      The Policy contains Exclusion 14, which states as follows:

           H.       EXCLUSIONS

           This insurance does not apply to any claim:

                                                    *   *    *

                    14.      based on or arising out of:

                          a. the commingling, improper use, theft, stealing, conversion,
                             embezzlement or misappropriation of funds or accounts;

                          b. sums received by any Insured or credited to any Insured’s account;
                             or

                          c. fees, premium, taxes, claims, commissions or brokerage monies.

(Exhibit A.)

           11.      The Policy contains Endorsement No. 6, Plus+ Advantage Endorsement, which

provides, in relevant part:

                                  PLUS+ ADVANTAGE ENDORSEMENT

           This endorsement modifies insurance provided under the following:


1
    Terms in bold type are defined in the Policy.

                                                        3
Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 4 of 11 PageID: 4



     TITLE AGENT PROFESSIONAL                      LIABILITY        –   ERRORS        AND
     OMISSIONS INSURANCE

     In consideration of the premium charged, the following changes apply:

     I.      THEFT OF FUNDS COVERAGE SUBLIMIT

     Sublimit of Liability: $100,000 in the aggregate for the policy period.

          A. Insuring Agreement

             1. Subject to all Terms and Conditions of this policy and the Sublimit of
                Liability set forth in this endorsement, the Company will pay on the
                Insured’s behalf damages and defense expenses arising out of the loss
                of the funds of others in the Insured’s care, custody or control as a result
                of theft, stealing, conversion or misappropriation. However, coverage
                shall not apply to the theft, stealing, conversion or misappropriation of
                funds by an Insured or by a Person Affiliated with an Insured or
                Entity Affiliated with an Insured or to loss of the Insured’s own
                funds.

             2. The Theft of Funds coverage provided by this endorsement applies only
                to loss of funds first discovered and reported to the Company during
                the policy period, provided that no Insured had knowledge of the theft,
                stealing, conversion or misappropriation of such funds prior to the
                effective date of this policy.

             3. Defense Expenses incurred in connection with a loss of funds shall be
                part of and not in addition to the Sublimit of Liability provided under
                this coverage.

          B. DEFINITIONS

             Section A. DEFINITIONS is amended to add the following:

             1. Personal Affiliated with an Insured shall mean any person related to
                an Insured by birth, adoption, marriage, or civil union (including
                spouses, civil union partners, parents, grandparents, children,
                grandchildren, siblings, cousins, nieces, nephews, aunts or uncles).

             2. Entity Affiliated with an Insured shall mean any entity controlled by
                an Insured or by a Person Affiliated with an Insured or any entity in
                which any Insured or a Person Affiliated with an Insured has or at
                any time had a legal or beneficial interest.




                                               4
Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 5 of 11 PageID: 5



             C. EXCLUSIONS

               Section H. EXCLUSIONS, Exclusion 14. is deleted and replaced by the
                  following:

               Solely for purposes of this Theft of Funds coverage included in this
               endorsement, policy Exclusion 14 is deleted and replaced by the following:

               14. based on or arising out of:

                  a. the commingling, improper use or embezzlement of funds or
                     accounts;
                  b. loss of fees, premiums, taxes, claims, commissions or brokerage
                     monies.

             D. CONDITIONS

               Section I ADDITIONAL TERMS AND CONDITIONS is amended to
               add the following:

               1. It is understood and agreed that the Company shall not be liable under
                  this endorsement for loss of funds for which an Insured had coverage
                  under any other insurance policy.

               2. As a condition precedent to the coverage afforded by this endorsement,
                  the Named Insured shall give written notice to the Company as soon
                  as practicable and in no event later than seven (7) days after any Insured
                  becomes aware of a loss of the funds of others in the care, custody or
                  control of the Insured.
(Exhibit A.)

     THE UNDERLYING LITIGATION & EVENTS GIVING RISE TO THIS DISPUTE

       12.     On or about May 1, 2019, a Complaint was filed against Blueland in the Superior

Court of New Jersey, Chancery Division, Essex County, captioned Kim Cheung, et al. v. Blue Land

Title Agency, Inc. [sic], et al. (the “Underlying Lawsuit”). A true and correct copy of the

Complaint in the Underlying Lawsuit (the “Underlying Complaint”) is hereto attached as Exhibit

B.

       13.     The Underlying Lawsuit arises out of the conversion, theft and misappropriation of

funds due to a fraudulent wire transfer that occurred on or about March 26, 2019.


                                                 5
Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 6 of 11 PageID: 6



        14.    In the Underlying Complaint, the plaintiffs allege that they engaged in commercial

real estate transactions involving multiple commercial properties. (Exhibit B.)

        15.    The real estate transactions involved the purchase of a property located in

Montclair, New Jersey and refinancing of another property located in Verona, New Jersey.

        16.    Blueland provided title closing services in connection with the refinancing aspects

of the transactions under which an existing mortgage on the Verona property (the “Rispoli

Mortgage”) would be discharged. (Exhibit B, at ¶ 31.)

        17.    Noah Bank was a lender of funds for aspects of the transactions, including the funds

required to discharge the Rispoli Mortgage. (Exhibit B, at ¶ 27.)

        18.    In the Underlying Complaint, the plaintiffs allege that on March 15, 2019, prior to

the closing of the refinancing of the property in Verona, counsel for the mortgage holder on the

Verona property, Greenbaum Rowe, issued a payoff letter to Blueland directing that payment to

satisfy and discharge the Rispoli Mortgage be made by check payable to Natale Rispoli and

remitted to him in Bend, Oregon. (Exhibit B, at ¶ 33).

        19.    The plaintiffs in the Underlying Lawsuit further allege that on March 22, 2019,

Blueland received a “bogus letter” purporting to be from Greenbaum Rowe, containing “bogus

wire instructions” for the payment to discharge and satisfy the Rispoli Mortgage. (Exhibit B, at

¶¶ 36-38.)

        20.    The plaintiffs allege that Blueland followed the “bogus wire instructions” and

“wired or caused the wire of funds that were intended to pay-off the Rispoli Mortgage.” (Exhibit

B, at ¶ 39.)




                                                6
Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 7 of 11 PageID: 7



       21.     The plaintiffs allege that the funds, having been wired to a fraudster pursuant to

bogus wire instructions, were never received by Greenbaum Rowe or Natale Rispoli. (Exhibit B,

at ¶ 42-43.)

       22.     The plaintiffs allege in the Underlying Complaint that they have suffered losses in

excess of $304,000 as a result of the conversion, theft, stealing and misappropriation of funds.

(Exhibit B, at ¶¶ 54, 57.)

       23.     Because the claim against Blueland arises out of the commingling, improper use,

theft, stealing, conversion, embezzlement, or misappropriation of funds or accounts, the Policy

does not provide defense or indemnity coverage for the claims against Blueland in the Underlying

Lawsuit.

       24.     Prior to the fraudulent wire transfer, the funds were in the possession of Noah Bank.

       25.     Blueland has explained that it received fraudulent wiring instructions on multiple

occasions in connection with real estate transactions discussed in the Underlying Complaint,

including via four emails on March 15, 2019, and another email on March 21, 2019.

       26.     Blueland has explained that the fraudster sent these emails from a fraudulent email

address, nisaacson@greenlbaum.com, which was created to appear to come from the mortgage

holder’s attorney’s actual email address, nisaacson@greenbaumlaw.com.

       27.     Blueland provided the bogus wire instructions to Noah Bank and instructed Noah

Bank to wire funds pursuant to the bogus wire instructions.

       28.     Noah Bank executed the wire transfer pursuant to the bogus wire instructions and

transferred funds held in Noah Bank’s account to the perpetrator of the fraud.




                                                 7
Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 8 of 11 PageID: 8



       29.     The funds converted, stolen and misappropriated in the fraudulent scheme were not

in the care, custody or control of Blueland prior to being wired to the fraudster. Rather, the funds

were in the care, custody and control of Noah Bank.

       30.     Accordingly, because the funds were not in the care, custody or control of Blueland,

the coverage provided under the Policy’s Plus+ Advantage Endorsement does not apply to the

claim, and Exclusion 14 of the Policy bars defense and indemnity coverage for the claims asserted

against Blueland in the Underlying Lawsuit.

                  THE PARTIES’ DISPUTE CONCERNING COVERAGE
                         FOR THE UNDERLYING LAWSUIT

       31.     On April 9, 2019, Blueland provided notice to Greenwich of a potential claim

arising out of the March 26, 2019 loss of funds due to the fraudulent wire transfer and requested

coverage under the Policy.

       32.     In an April 19, 2019 letter, Blueland stated that the loss of funds “clearly arises out

of the negligence or omission from Blueland” such that coverage is available under the Policy

subject to the $1,000,000 policy limit.

       33.     On May 1, 2019, Blueland provided notice to Greenwich of the Underlying

Lawsuit.

       34.     In a letter dated May 3, 2019, Greenwich informed Blueland that it would defend

Blueland in the Underlying Lawsuit subject to a reservation of rights and pursuant to the Plus+

Advantage Endorsement’s $100,000 sublimit for “the loss of the funds of others in [Blueland’s]

care, custody or control as a result of theft, stealing, conversion or misappropriation.”

       35.     Greenwich’s agreement to provide a defense to Blueland pursuant to the Plus+

Advantage Endorsement, subject to a reservation of rights, was based on the allegation in the




                                                  8
Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 9 of 11 PageID: 9



Underlying Complaint that Blueland followed the bogus wire instruction and “wired or caused the

wire of funds that were intended to pay-off the Rispoli Mortgage.” (Exhibit B, ¶ 39.)

        36.     This allegation triggered a Greenwich’s duty to defend because the allegation that

Blueland “wired” the funds suggests that the funds were in Blueland’s “care, custody or control”

prior to the theft of the funds.

        37.     Notwithstanding the allegation in the Underlying Complaint, the funds that were

converted, stolen and misappropriated were not in the care, custody or control of Blueland. Rather,

the funds were in the care, custody and control of Noah Bank.

        38.     The claims against Blueland in the Underlying Lawsuit seek recovery of damages

in the amount of at least $304,000, which exceeds the Plus+ Advantage Endorsement’s $100,000

sublimit.

        39.     Exclusion 14 of the Policy bars coverage for the claims asserted against Blueland

in the Underlying Lawsuit because the claims arise out of the theft, stealing, conversation or

misappropriation of funds that were not within the “care, custody or control” of Blueland.

        40.     In the alternative, to the extent it is determined that the converted, stolen and

misappropriated funds were within Blueland’s “care, custody or control,” defense and indemnity

coverage for the claims asserted against Blueland in the Underlying Lawsuit is subject to the

$100,000 sublimit of the Plus+ Advantage Endorsement because the claims arise out of the loss of

funds as a result of theft, stealing, conversion or misappropriation.

        41.     Blueland contends that the full policy limits of $1,000,000 apply to the claims

asserted against it in the Underlying Lawsuit.

        42.     Greenwich disagrees with Blueland’s contention.




                                                  9
Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 10 of 11 PageID: 10



       43.     There is an actual dispute between Greenwich and Blueland regarding whether the

Policy provides any coverage for the claims asserted against Blueland in the Underlying Lawsuit.

       44.     Furthermore, to the extent that the Policy provides coverage for the claims asserted

against Blueland in the Underlying Lawsuit, there is a dispute between Greenwich and Blueland

regarding whether the applicable policy limits for the claims are $1,000,000 or $100,000.

       45.     The matter presents a real and actual controversy that is ripe for judicial

determination. A declaratory judgment is an appropriate remedy because the determination sought

will resolve the controversy between the parties.

                                   COUNT I
                      DECLARATORY JUDGMENT – 28 U.S.C. §2201

       46.     Paragraphs 1 through 45 above are incorporated herein by reference.

       47.     Greenwich does not have a duty to defend or indemnify Blueland for the claims

asserted against Blueland in the Underlying Lawsuit because the funds at issue in the fraudulent

wire transfer were not in the “care, custody or control” of Blueland, and coverage is excluded by

Exclusion 14 of the Policy.

       WHEREFORE, Greenwich Insurance Company respectfully requests that this Honorable

Court enter judgment in favor of Greenwich Insurance Company declaring that it has no obligation

under the Policy to defend or indemnify Blueland in the Underlying Lawsuit.

                                   COUNT II
                      DECLARATORY JUDGMENT – 28 U.S.C. §2201

       48.     Paragraphs 1 through 47 above are incorporated herein by reference.

       49.     In the alternative, to the extent it is determined that the funds at issue in the

fraudulent wire transfer were in the “care, custody or control” of Blueland (which Greenwich

denies), the Policy’s Plus+ Advantage Endorsement applies and therefore the $100,000 sublimit



                                                10
Case 2:19-cv-12925-MCA-LDW Document 1 Filed 05/24/19 Page 11 of 11 PageID: 11
